Citation Nr: 1425390	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-11 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type I diabetes mellitus.

2.  Entitlement to service connection for type I diabetes mellitus.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from June 1982 to December 1982 and from February 1983 to January 1986.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In May 2014, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's Virtual VA claims file, which otherwise contains only duplicative evidence.  The Veterans Benefits Management System electronic file contains no evidence relevant to the issue decided herein

The issues of entitlement to service connection for neurobehavioral effects, central nervous system tumors, a breast condition, depression, memory loss, malignant schwannoma, sleep apnea, tumors of the spinal cord, low back condition, and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  In a March 2009 rating decision, the RO denied service connection for type I diabetes mellitus on the basis that the evidence showed the type I diabetes mellitus did not manifest in service or within one year of discharge, and the medical evidence of record did not show any link between the Veteran's service, to include service at Camp Lejeune in 1982, and his diagnosis of type I diabetes mellitus in 1997.

2.  Evidence showing a causal relationship between the Veteran's diagnosed type I diabetes mellitus and his service that included a period at Camp Lejeune in 1982 and 1983, received since the March 2009 RO rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The Veteran was stationed at Camp Lejeune in 1982 and 1983, and VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds.
 
4.  The Veteran was diagnosed as having type I diabetes mellitus in October 1997.

5.  The Veteran's treating endocrinologist provided an opinion in May 2014, stating that he was aware that the drinking water in Camp Lejeune was contaminated with specific volatile organic compounds during the period of the Veteran's service and that, based upon several listed scientific studies addressing toxins in drinking water and their possible link to diabetes, it was more likely than not that the Veteran's type I diabetes is related to his stay at Camp Lejeune. 


CONCLUSIONS OF LAW

1.  The March 2009 RO rating decision that denied service connection for type I diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2013).
 
2.  Evidence received since the March 2009 RO rating decision is new and material, and the claim for service connection for type I diabetes mellitus is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 
3.  The Veteran's type I diabetes mellitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


ORDER

The application to reopen the claim of entitlement to service connection for type I diabetes mellitus is granted.

Service connection for type I diabetes mellitus is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


